BBICKELL, O. J.
The original bill was filed by the ap-pellee, as the sole surviving heir and distributee of her deceased father, George W. Pettis, to compel the appellant, Tankersly, as his administrator, to an account, settlement and distribution. A former bill filed by the appellee and her brother, James B. Pettis, now deceased, for a like purpose, was by the court of chancery, on a hearing on pleadings and evidence, dismissed absolutely and unconditionally. One ground of defense urged to the present bill is, that the decree in the former suit is a bar; and if well taken, is decisive of the controversy.
No principle of law is better settled, than that the judgment of a court of competent jurisdiction, rendered on the merits, as between the parties, is final and conclusive of the matter in controversy, so long as it remains unreversed.-Trustees v. Keller, 1 Ala. 406; Mervine v. Parker, 18 Ala. 241; Wittick v. Traun, 25 Ala. 317. The principle applies alike to’ the decrees of the court of chancery and the judgments of the courts of law.-Hutchinson v. Dearing, 20 Ala. 798. The decree of a court of chancery, dismissing a bill, absolutely and unconditionally, on a hearing on pleadings and evidence, is an adjudication of the merits of the controversy, forming a bar to •any future litigation of the same matters between the parties or their privies. A decree of that kind, not made because of insufficient pleading, or for want of jurisdiction, or for some cause not touching the merits, if not intended to be final and conclusive, is accompanied with words of qualification, with some appropriate terms, indicating that it is not intended to preclude future suit, such as that the dismissal is without prejudice. If the case is of a character that such a reservation ought to be made, and it is omitted, on appeal, the error will be corrected.-Danforth v. Herbert, 33 Ala. 497; Burns v. Hudson, 37 Ala. 62. When, however, the decree of dismissal is unqualified, it is presumed to be an adjudication on the merits adversely to the. complainant, and constitutes a bar to further litigation of the same matters between the parties.-Durant v. Essex Co. 7 Wall. 109; Bigelow v. Winsor, 1 Gray 301; Foote v. Gibbs, Ib. 412; Kelsey v. Murphy, 26 Penn. St. 78; Borrowscale v. Tuttle, 5 Allen, 377; Ogsbury v. La Farge, 2 Comst. 113; Rosse v. Rust, 4 Johns. Chan. 300; Freeman on Judgments, § 270; 2 Dan’l Ch. Pr., § 1009.
*186When the record of the former suit is carefully examined, it is not matter of conjecture, or of presumption merely, that the decree was rendered on the merits, and was intended to be final and conclusive — an adjudication, that there was no liability resting on the appellant to account to the appellee for his administration. The decree was probably based on the hypothesis that the settlements of the administration made by the appellant in the court of probate, and of his guardianship of the appellee, and of her then co-plaintiff, James B., were final and conclusive. The decrees on those settlements were pleaded in bar of that bill, as they are now pleaded in bar of the present bill. The court may have erred in its opinion touching the validity of those settlements. It may be, as is now argued by the counsel for the appellee, that as judicial proceedings they are void; that the dual relation of the appellant as administrator of the father, George W. Pettis, and of two of his deceased children, divested the court of probate of jurisdiction to settle the principal administration. The court of chancery of necessity decided that question, and had jurisdiction to determine it finally, shutting out all future inquiry, where its decree may be drawn in question collaterally.
When, as in the present case, there is no question as to the jurisdiction of the court, or as to the identity of parties, tlie inquiry, whether the subject-matter of the controversy has been drawn in question, and is concluded by a former adjudication, is determined, when it is ascertained that the matters of the two suits are the same, and the issues in the former suit were broad enough to have comprehended all that is involved in the issues in the second suit. The inquiry is not, what the parties actually litigated, but what they might and ought to have litigated in the former suit. For the bar of a judgment or decree, if litigation is quieted and parties are not twice vexed for the same cause, must extend to all facts which are necessarily involved in the issue. The main, controlling issue in the former suit, as in the present suit, was the liability of the appellant to account for his administration of the estate of the elder Pettis. All other matters involved in the former suit were the mere incidents of this liability. We do not inquire whether the former bill was skillfully drawn, presenting the liability of the appellant in the most appropriate form. A party can not obviate the force and effect óf a judgment against him, by invoking his' negligence or unskillfulness in pleading, when that is not the ground of judgment. The right of the appellee, as heir and distributee, to a settlement of the administration, the liability of the appellant as administrator to account to her, were distinctly presented. There was no matter connected with her right, or with the liability of the *187appellant, which could not have been litigated in the former suit. If the former bill was, as is now insisted, so defective in its frame that the appellee could not have obtained full relief, the duty of amendment rested upon her. To suffer her to speculate on the chances of obtaining a favorable decree on insufficient pleading, and after an adjudication against her on the merits, to assail it because of the insufficiency of the pleading, would be manifestly unjust, and would encourage negligence and protract litigation. A judgment is conclusive of the en-. tire subject-matter of controversy, of all that properly belongs to it — of all that might and ought to have been litigated and decided. — "Wells’ Bes Ad judicata, §§ 248-9. We are of opinion that the decree in the former suit was a final adjudication of all the matters now proposed to ,be litigated, and a full bar to this suit.
The decree of the chancellor is reversed and a decree must be here rendered dismissing the bill at the costs of the appellee, in this court, and in the court of chancery.